     Case 5:20-cv-00182-TBR Document 12 Filed 04/22/21 Page 1 of 4 PageID #: 64




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

JERRY NATION                                                                          PLAINTIFF

v.                                                    CIVIL ACTION NO. 5:20-CV-P182-TBR

WARDEN SCOTT JORDAN                                                                 DEFENDANT

                           MEMORANDUM OPINION AND ORDER

         Plaintiff, Jerry Nation, filed a pro se, in forma pauperis 42 U.S.C. § 1983 complaint.

This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A and McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007). For the reasons set forth below, the action will be dismissed in part and

allowed to continue in part.

                                  I. STATEMENT OF CLAIMS

         Plaintiff, an inmate at the Kentucky State Penitentiary (KSP), names as Defendant KSP

Warden Scott Jordan in his individual and official capacity. He alleges that he wrote Defendant

to ask, “How can us transgender be allowed to change our name legally in prison in Ky. and I

said who I need too talk to and I told [him] I will changlenge it.” He states that now he is not

getting any mail from outside prison. He alleges, “Scott Jordan has gotten my mail to keep it

from coming to me . . . I was getting my mail before I wrote the warden at KSP and now I’m not

getting my mail.” He further states that the issue with his mail has been going on for “months on

end.”

         As relief, Plaintiff asks for monetary and punitive damages, as well as injunctive relief in

the form of getting his mail and having Defendant terminated from the Department of

Corrections.
  Case 5:20-cv-00182-TBR Document 12 Filed 04/22/21 Page 2 of 4 PageID #: 65




                                            II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601 at

604. In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)).

A. Official-capacity claim

        “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

The claims brought against Defendant in his official capacity, therefore, are deemed claims

against the Commonwealth of Kentucky. See Kentucky v. Graham, 473 U.S. at 166. State



                                                    2
  Case 5:20-cv-00182-TBR Document 12 Filed 04/22/21 Page 3 of 4 PageID #: 66




officials sued in their official capacities for money damages are not “persons” subject to suit

under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Additionally, the

Eleventh Amendment acts as a bar to claims for monetary damages against Defendant in his

official capacity. Kentucky v. Graham, 473 U.S. at 169. The official-capacity claim for

monetary damages will be dismissed for failure to state a claim upon which relief can be granted

and for seeking monetary relief from a Defendant who is immune from such relief.

B. Claim to have Defendant terminated from DOC

        Plaintiff’s request for relief to have Defendant terminated from his current employment

will be dismissed. The Court does not have the authority to grant this type of relief under

§ 1983. See, e.g., Ross v. Reed, No. 1:13-cv-143, 2013 WL 1326947, at *2 (S.D. Ohio Mar. 5,

2013) (“The Court has no authority under § 1983 to direct the . . . police department to initiate

any disciplinary proceedings against its employees.”); Theriot v. Woods, No. 2:09-cv-199, 2010

WL 623684, at *4 (W.D. Mich. Feb. 18, 2010) (holding that requesting injunctive relief in the

form of ordering the firing of defendants is “frivolous,” “entirely improper,” and “not available

under 42 U.S.C. § 1983” and that the court “has no authority under 42 U.S.C. § 1983 to . . .

terminate the employment of [the defendants]”); Leek v. Thomas, No. 09-3036-SAC, 2009 WL

1298499, at *3 (D. Kan. May 8, 2009) (“[P]laintiff’s requests for disciplinary action against

defendants and for defendants to be fired from their State employment are beyond the authority

of this court and therefore are not proper requests for relief in this action.”).

C. Remaining claims

        The Court will allow Plaintiff’s individual-capacity claims to continue against Defendant

for retaliating against him after he wrote to him asking about transgender issues by keeping




                                                   3
  Case 5:20-cv-00182-TBR Document 12 Filed 04/22/21 Page 4 of 4 PageID #: 67




Plaintiff from receiving his mail for monetary and punitive damages, as well as injunctive relief

in the form of getting his mail.

                                  III. CONCLUSION AND ORDER

        For the foregoing reasons,

        IT IS ORDERED that Plaintiff’s official-capacity claim for monetary damages is

DISMISSED for failure to state a claim upon which relief can be granted and for seeking

monetary relief from a Defendant who is immune from such relief pursuant to 28 U.S.C.

§ 1915A(b)(1), (2).

        IT IS FURTHER ORDERED that Plaintiff’s request for relief to have Defendant

terminated from his current employment is DISMISSED for failure to state a claim upon which

relief can be granted pursuant to 28 U.S.C. § 1915A(b)(1).

        The Court will enter a separate Order Regarding Service and Scheduling Order to govern

the development of the remaining claims. In allowing those claims to proceed, the Court

expresses no opinion on their ultimate merit.

Date:   April 21, 2021




cc:     Plaintiff, pro se
        Defendant
        General Counsel, Justice & Public Safety Cabinet
4413.009




                                                      4
